United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 22-1852
                       ___________________________

                            Nicholas Stewart Hines

                                     Plaintiff - Appellant

                                       v.

    Denny Kaemingk, Secretary of Corrections, Official Capacity, Individual
   Capacity; Darin Young, Warden, South Dakota State Penitentiary, Official
Capacity, Individual Capacity; Cody Hanson, Unit/Case Manager, SDSP, Official
    Capacity, Individual Capacity; Melissa Maturan, Administrative Remedy
Coordinator, SDSP, Official Capacity, Individual Capacity; Todd Brandt, Yankton
 Police Detective, in both Official and Individual Capacity; Jane or John Doe, in
 both Individual and Official capacities; Yankton County, in both Individual and
   Official capacities; Jody Johnson, Yankton County Clerk of Courts, in both
   Official and Individual capacities; Brandon LaBrie, Unit/Case Manager and
       Unit/Coordinator, SDSP, in both Official and Individual Capacities

                                   Defendants - Appellees
                                 ____________

                    Appeal from United States District Court
                   for the District of South Dakota - Southern
                                  ____________

                          Submitted: August 31, 2022
                           Filed: September 6, 2022
                                [Unpublished]
                                ____________

Before COLLOTON, GRUENDER, and BENTON, Circuit Judges.
                        ____________
PER CURIAM.

      In this 42 U.S.C. § 1983 action, Nicholas Stewart Hines appeals the district
court’s1 preservice dismissal of some of his claims, and the adverse grant of
summary judgment as to his remaining claims. Having jurisdiction under 28 U.S.C.
§ 1291, this court affirms.

       This court has reviewed the record de novo as well as the parties’ arguments
on appeal and concludes that preservice dismissal and summary judgment were
proper. See Jackson v. Reibold, 815 F.3d 1114, 1119 (8th Cir. 2016) (standard of
review for adverse grant of summary judgment; facts are reviewed in light most
favorable to nonmovant, and this court will affirm if record shows there is no genuine
issue as to any material fact and moving party is entitled to judgment as matter of
law); Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam) (28 U.S.C. §
1915(e) dismissal for failure to state a claim is reviewed de novo); Cooper v. Schriro,
189 F.3d 781, 783 (8th Cir. 1999) (per curiam) (28 U.S.C. § 1915A pre-service
dismissal reviewed de novo). The court has also considered Hines’s challenges to
numerous other orders, and finds no basis for reversal.

      The judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




      1
       The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.

                                         -2-